390 U.S. 712 (1968)
TIMES MIRROR CO.
v.
UNITED STATES.
No. 1162.
Supreme Court of United States.
Decided April 22, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA.
Julian O. von Kalinowski for appellant.
Solicitor General Griswold, Assistant Attorney General Turner and Bernard M. Hollander for the United States.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE HARLAN would note probable jurisdiction and set the case for oral argument.